Exhibit 10.26

 

AMENDMENT TO UNSECURED PROMISSORY NOTE

 

THIS AMENDMENT TO UNSECURED PROMISSORY NOTE (the “Amendment”) is dated as of
January 29, 2015.

 

BETWEEN:

 

SNAP INTERACTIVE, INC.,

as Maker

 

AND:

 

CLIFFORD LERNER,

as Payee

 

WHEREAS:

  

A. The parties hereto entered into that certain Unsecured Promissory Note dated
as of April 24, 2014 (the “Note”) wherein the Maker agreed to pay the sum of
three hundred thousand dollars ($300,000) to the Payee;

 

B. The parties hereto have agreed to amend the Note, as herein set out.

 

NOW THEREFORE, in consideration of the premises and of other good and valuable
consideration (the receipt whereof is hereby acknowledged), the parties hereto
agree as follows:

 

Unless otherwise defined herein or unless the context otherwise requires,
defined words and terms used in the Note shall have the same meanings when used
herein.

 

The Note shall be and is hereby amended and modified as follows:

 

Section 2 of the Note shall be deleted and replaced in its entirety with the
following:

 

2. Repayments. The principal of, and all accrued and unpaid interest on, this
Note shall be due and payable on the earlier of (a) October 24, 2015 and (b) the
date on which Payee declares all such amounts due and payable pursuant to
Section 5 hereof (the “Maturity Date”). All payments of interest and principal
shall be in lawful money of the United States of America.

 

The Note, together with all terms, covenants and conditions thereof as hereby
amended, will be and continue to be in full force and effect. This Amendment and
everything herein contained will inure to the benefit of and be binding on the
Maker and the Payee and their respective successors and assigns. The laws of the
State of New York shall govern the construction, validity, enforcement and
interpretation of this Amendment.

 

This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Amendment by facsimile transmission or by e-mail in pdf
format shall be effective as delivery of a manually executed counterpart hereof.

 

This Amendment shall be effective as of and from January 24, 2015.

 

IN WITNESS WHEREOF the parties hereto have executed this Amendment as of the
date first above written.

 

The Maker:   The Payee:     SNAP INTERACTIVE, INC.   CLIFFORD LERNER



          By:  /s/ Alexander Harrington   By:  /s/ Clifford Lerner Name:
Alexander Harrington       Title: Chief Operating Officer and
Chief Financial Officer      

 

